DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1, 12 and 13, while the specification describes “read a predetermined command to control a display to draw a specific display object based25 on first coordinates within a coordinate system, wherein the predetermined command is part of a script of a plurality of commands to be read in order; determine whether the first coordinates satisfy a first condition of - 4 -the first coordinates being within a first range in the coordinate system, wherein the first range is within a display screen of the display; in response to determining that the first condition is satisfied, execute the 5 predetermined command to control the display to draw the specific display object based on the first coordinates; determine whether the first coordinates satisfy a second condition of the first coordinates being outside of the first range and within a second range in the coordinate 10 system, wherein the first range is within the second range; in response to determining that the second condition is satisfied, control the display to not execute the predetermined command; and determine whether the first coordinates satisfy a third condition of the first 15 coordinates being outside of the second range; and in response to determining that the third condition is satisfied, control the display to not execute the predetermined command; control one or more of the display and an output device to output information indicating that20 the third condition is satisfied; and suspend reading of a next command in the script following the predetermined command” (page 3-4), it does not disclose “5display, when a first condition is satisfied, a figure determined based on first coordinates and second coordinates, the second coordinates being determined based on one or more commands set by a user, the first condition being satisfied when the first coordinates and the second 10coordinates belong to a first range defined with coordinate values of a coordinate system displayed on the display; and 
display, when a second condition is satisfied, a part of the figure belonging to the first range, the second condition being satisfied when either one of the first 15coordinates or the second coordinates does not belong to the first range but belongs to a second range including the first range and the other belongs to the first range, or when both the first coordinates and the second coordinates do not belong to the first range but belong to the second 20range.”  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        May 7, 2022